           Case 1:20-cv-00553-JFR Document 8 Filed 06/19/20 Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

BARBARA ANDERSEN,

                Plaintiff,

v.                                                                       No. 1:20-cv-00553-JFR

FORREST FENN and
FNU LNU,

                Defendants.

               ORDER GRANTING LEAVE TO FILE ELECTRONICALLY

        THIS MATTER comes before the Court on Plaintiff’s Motion for Leave to Electronically

File, Doc. 7, filed June 9, 2020.

        Plaintiff, who is proceeding pro se, requests permission to electronically file in this case

and states that she is “familiar with e-filing in the district and appellate courts.”

        The Court grants Plaintiff permission to file electronically in this case only. See Guide for

Pro Se Litigants at 13, District of New Mexico (November 2019) (“approval to electronically file

documents within a case must be granted by the presiding judge for each case in which the pro se

litigant wishes to file using their CM/ECF account”). The Court will revoke permission to file

electronically if Plaintiff abuses her electronic filing privilege or fails to comply with the rules and

procedures in the District of New Mexico’s Guide for Pro Se Litigants and the District of New

Mexico’s CM/ECF Administrative Procedures Manual. Account registration forms, procedure

manuals,    and    other     information    can   be    obtained    at    the   Court’s   website     at

http://www.nmd.uscourts.gov/filing-information. This Order only grants Plaintiff permission to

participate in CM/ECF; Plaintiff is responsible for registering to become a participant. See

CM/ECF Administrative Procedures Manual, District of New Mexico (Revised December 2019).
         Case 1:20-cv-00553-JFR Document 8 Filed 06/19/20 Page 2 of 2



      IT IS ORDERED that Plaintiff’s Motion for Leave to Electronically File, Doc. 7, filed

June 9, 2020, is GRANTED.



                                         ______________________________________
                                         UNITED STATES MAGISTRATE JUDGE




                                               2
